Citation Nr: 0805365	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for bilateral bunions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1978 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
May 2006.  This matter was previously before the Board and 
was remanded in July 2006.


FINDING OF FACT

The veteran's bilateral bunions are etiologically related to 
his active duty service.


CONCLUSION OF LAW

Bilateral bunions were incurred during the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show that in 1984, he 
complained of a painful right great toe (hallux).  In 1986, 
he complained of painful toes and corns on each great toe.  
Dorsomedial bumps were noted on both hallucal interphalangeal 
joints (HIPJ), right greater than left.  A bone fracture 
fragment was surgically removed from the right hallux.

Current VA treatment records show continued complaints of 
foot pain.  Bilateral bunions were shown by x-ray in 2004.  A 
January 2007 VA examination report shows that the veteran had 
bilateral bunions on physical examination.  After examining 
the veteran and reviewing the veteran's claims file, the 
examiner opined that the veteran's "disabilities involving 
his feet" are more likely than not related to service.  
There are no contrary medical opinions of record.  As such, 
after resolving any benefit of the doubt in favor of the 
veteran under the provisions of 38 U.S.C.A. § 5107(b), the 
Board finds that entitlement to service connection for 
bilateral bunions is warranted.



ORDER

Entitlement to service connection for bilateral bunions is 
granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


